     Case 2:18-cv-03216-KJM-DB Document 25 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Shanta Decker, individually and as proxy for          No. 2:18-cv-03216-KJM-DB
     the LWDA,
12                                                         ORDER
                               Plaintiff,
13

14          v.

15   Allstates Consulting Services, LLC, et al.,

16                             Defendants.

17

18          In light of the court’s order approving the settlement, ECF No. 23, the request for a status

19   conference at ECF No. 22 is denied as moot.
20          The court has reviewed counsel’s supplemental declaration at ECF No. 24. The requested

21   award of $2,000 in costs is approved.

22          IT IS SO ORDERED.

23   DATED: January 11, 2021.




                                                     1
